                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Tiffany Shamaine Robinson,                             File No. 18-cv-2478 (ECT/DTS)

              Petitioner,

v.                                                   ORDER ACCEPTING REPORT
                                                      AND RECOMMENDATION
Warden Nanette Barnes,

              Respondent.

________________________________________________________________________

       The Court has received the October 29, 2018 Report and Recommendation of

United States Magistrate Judge David T. Schultz. ECF No. 5. No party has objected to

that Report and Recommendation, and the Court therefore reviews it for clear error. See

Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam).

Finding no clear error, and based upon all of the files, records, and proceedings in the

above-captioned matter, IT IS HEREBY ORDERED THAT:

       1.     The Report and Recommendation [ECF No. 5] is ACCEPTED;

       2.     This matter will be TRANSFERRED to the United States District Court for

the Eastern District of Virginia for consideration as part of the proceedings under 28 U.S.C.

§ 2255 in United States v. Robinson, No. 2:14-CR-0150 (AWA/DEM).


Dated: November 20, 2018                  s/ Eric C. Tostrud
                                          Eric C. Tostrud
                                          United States District Court
